Campbell, J.,
delivered the opinion of the court.
The first part of § 1603 of the Code of 1880 secures to the accused the right to be heard as a witness for himself in answer to the testimony of the person on or against whom or whose property the offence is alleged to have been committed ; and the second part of the section has reference .to admissions or confessions of the accused by whomsoever testified to, and, as to them, limits the right of the accused to testify without regard to the person who testifies to them. The right of the accused to testify as to admissions or confessions is not enlarged beyond the limitation of the second part of the section by the fact that the person on or against whose property the offence was committed testifies to them. If such person is introduced as a witness by the State to testify to facts other than admissions or confessions of the accused, to establish his guilt, he has the right to testify as a witness in his own behalf without the restriction of the latter part of the section. It appears from the bill of exceptions in this case that the person whose money was stolen was introduced as a witness by the State, and testified to confessions of the accused, “among other things,” as to which “ other things ” we are not advised, but as it thus appears that the person whose property was the subject of the alleged offence was introduced as a witness by the State, and testified to other things besides admissions or confessions of the accused, she was improperly denied the right to testify in her own behalf generally as a witness.

Reversed and remanded.